Case 19-00730-5-JNC       Doc 576 Filed 12/06/19 Entered 12/06/19 19:11:06              Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                      )
                             )                              Case No. 19-00730
 CAH ACQUISITION COMPANY #1, )
 LLC d/b/a WASHINGTON COUNTY )                              Chapter 11
 HOSPITAL,                   )
                             )
           Debtor.           )

   NOTICE OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES SUBJECT TO
   POSSIBLE ASSUMPTION AND ASSIGNMENT AND PROPOSED CURE AMOUNTS

        PLEASE TAKE NOTICE that on November 27, 2019, the United States Bankruptcy

 Court for the Eastern District of North Carolina, Greenville Division, entered an Order (A)

 Establishing Bid Procedures, (B) Approving of Stalking Horse Bidder, (C) Approving Form and

 Manner of Notices, (D) Scheduling Hearing to Consider Final Approval of Sale and Treatment

 of Executory Contracts and Unexpired Leases, and (E) Granting Related Relief (the “Bid

 Procedures Order”) [Dkt. No. 561]. The Bid Procedures Order, among other things, requires the

 Debtor to file and serve a notice (the “Cure Notice”) of proposed cure amounts (the “Cure

 Amounts”) for all executory contracts and unexpired leases subject to potential assumption

 and/or assignment (the “Potentially Assumed Executory Contracts”) to the successful bidder(s)

 to be identified at the conclusion of the auction of the Debtor’s assets. The Bid Procedures Order

 provides that any objections to Cure Amounts must be filed on or before December 23, 2019.

        PLEASE TAKE FURTHER NOTICE that Exhibit A attached hereto includes the list

 of all Potentially Assumed Executory Contracts that may be included as part of the sale(s) and

 the proposed Cure Amount for each Potentially Assumed Executory Contract.

        PLEASE TAKE FURTHER NOTICE that, as stated above, any objection to the Cure

 Amount or the assumption and assignment of a Potentially Assumed Executory Contract


                                                 1
Case 19-00730-5-JNC       Doc 576 Filed 12/06/19 Entered 12/06/19 19:11:06              Page 2 of 5




 included as part of Exhibit A attached hereto must be filed with the Bankruptcy Court and served

 on the undersigned counsel on or before December 23, 2017.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Procedures Order, any

 objection to the Cure Amount must state with specificity what cure the party to the Potentially

 Assumed Executory Contract believes is required with appropriate documentation in support

 thereof. If no objection is timely received, the Cure Amount set forth in the Cure Notice shall be

 controlling notwithstanding anything to the contrary in any Potentially Assumed Executory

 Contract or other document as of the date of the Cure Notice; the non-debtor party to the

 Potentially Assumed Executory Contract shall be deemed to have stipulated that the Cure

 Amount set forth in the Cure Notice is correct; the non-debtor party shall be forever barred,

 estopped, and enjoined from asserting or claiming that any additional amounts are due or other

 defaults exist, that conditions to assignment must be satisfied under such Potentially Assumed

 Executory Contract, or that there is any objection or defense to the assumption and assignment of

 such Potentially Assumed Executory Contract, including any argument that there exist conditions

 to assumption and assignment that must be satisfied under such Potentially Assumed Executory

 Contract or that any required consent to assignment has not been given.

        PLEASE TAKE FURTHER NOTICE that the inclusion of any contracts or leases on

 Exhibit A hereto shall not constitute or be deemed to be a determination or admission by the

 Debtor that such document is, in fact, an executory contract or unexpired lease within the

 meaning of the Bankruptcy Code (all rights with respect thereto being expressly reserved).

        Respectfully submitted, this the 6th day of December, 2019.




                                                 2
Case 19-00730-5-JNC   Doc 576 Filed 12/06/19 Entered 12/06/19 19:11:06      Page 3 of 5




                                WALDREP LLP

                                /s/ Thomas W. Waldrep, Jr.
                                Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                James C. Lanik (NC Bar No. 30454)
                                Jennifer B. Lyday (NC Bar No. 39871)
                                Francisco T. Morales (NC Bar No. 43079)
                                101 S. Stratford Road, Suite 210
                                Winston-Salem, NC 27104
                                Telephone: 336-717-1440
                                Telefax: 336-717-1340
                                Email: notice@waldrepllp.com

                               - and –

                                HENDREN, REDWINE & MALONE, PLLC

                                Jason L. Hendren (NC State Bar No. 26869)
                                Rebecca F. Redwine (NC Bar No. 37012)
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                                Attorneys for the Trustee




                                         3
Case 19-00730-5-JNC   Doc 576 Filed 12/06/19 Entered 12/06/19 19:11:06   Page 4 of 5




                        EXHIBIT A




                                        4
 Case 19-00730-5-JNC                  Doc 576 Filed 12/06/19 Entered 12/06/19 19:11:06                        Page 5 of 5


NAME OF COUNTERPARTY                     TITLE OF                        NATURE OF
                                                                                                    PROPOSED CURE AMOUNT
  TO CONTRACT/LEASE                   CONTRACT/LEASE                   CONTRACT/LEASE
      Baxter Healthcare                                             Lease of Medical Equipment              $0.00
         Airgas USA                                                   Lease of Gas Cylinders                $0.00
Hitachi Capital America Corp.                                       Lease of Ultrasound and CT
                                      Master Lease Agreement                                                $0.00
    dba Creekridge Capital                                              Scanner Equipment
                                    Equipment Lease Agreement      Lease of Laboratory Diagnostic
Siemens Financial Services, Inc.                                                                            $0.00
                                           #33056-47615                      Equipment
                                   Nurse Practitioner Employment
     Cameron Blake Smith                                                 Services Contract                  $0.00
                                            Agreement
                                   Advanced Practice Registered
       Chrystie L. Stowe                                                 Services Contract                  $0.00
                                   Nurse Employment Agreement
                                      Nurse Practitioner PRN
      Laureen C. Koehler                                                 Services Contract                  $0.00
                                      Employment Agreement
                                   Nurse Practitioner Employment
        Lois Roberson                                                    Services Contract                  $0.00
                                            Agreement
                                      Physician Employment
   Robert L. Venable, M.D.                                               Services Contract                  $0.00
                                            Agreement
